UNITED STATES DISTRICT COURT                   L,OCUM C.: NT
SOUTHERN DISTRICT OF NEW YORK                  F:LECTRO~~!C1\LL Y Fil [D
                                               DOC#---- .- - --;-···· _____ _
                                               D1~TE FILED: ... __ /, ., :;J.:.o-/ _
TIM LAMAN,

                       Plaintiff,             21-cv-688 (JGK)

             - against -                      ORDER

FOX CORPORATION ET AL.,

                       Defendants.


JOHN G. KOELTL, District Judge:

     It having been reported to this Court that the parties have

settled this action , it is , on this 2nd day of June, 2021, hereby

ordered that this matter be discontinued with prejudice but

without costs ; provided , however , that within 30 days of the date

of this order , counsel for the plaintiff may apply by letter for

restoration of the action to the calendar of the undersigned , in

which event the action will be restored.

     Any application to reopen must be filed within thirty (30)

days of this order ; any application to reopen filed thereafter may

be denied solely on that basis .     Further , if the parties wish for

the Court to retain jurisdict i on for the purpose of enforcing any

settlement agreement , they must submit the settlement agreement to

the Court within the same thirty - day period to be so - ordered by

the Court. Unless the Court orders otherwise , the Court will not

retain jurisdiction to enforce a settlement agreement unless it is

made part of the public r ecord .
     All pending motions are dismissed as moot .   All conferences

are canceled . The Clerk of Court is directed to close this case .

SO ORDERED.

Dated:    New York, New York
          June 2, 2021



                                      United States District Judge




                                  2
